DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
 
		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lei in view of Pang et al. (US 2009/0154518, hereinafter Pang).
	With respect to claim 1, Lei discloses a factory interface (802 of Fig. 8); a laser scribe apparatus (810) coupled with the factory interface and comprising a laser assembly (810) configured to provide a split shaped laser beam (Para 0065; the laser scribe apparatus 810 houses a laser apparatus configured to perform a split-beam laser scribing process); and a plasma etch chamber (808) coupled with the factory interface.
Lei does not explicitly disclose that the split is an asymmetrically split laser beam along a single scribe line of the semiconductor wafer, the asymmetrically split laser beam generated as an output from a lenslet array.
In an analogous art, Pang discloses disclose that the split is an asymmetrically split laser beam along a single scribe line of the semiconductor wafer (para 0031; asymmetrical laser beam along single line), the asymmetrically split laser beam generated as an output from a lenslet array (para 0031; microlens arrays split laser beam asymmetrically).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Lei's disclosed invention by adding Pang’s disclosure in order to improve the beam quality to expedite the cutting process.	
	With respect to claim 7, Lei/Pang discloses the system of claim 1.
	Lei further discloses a second plasma etch chamber coupled with the factory interface (Para 0064; 0067 there can be more than one plasma etch chambers 808), the . 	

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lei/ Pang and further in view of Wei-Sheng Lei et al. (US 2012/0322242, hereinafter Wei).
With respect to claim 5, Lei/Pang discloses the system of claim 1.
Lei/Pang does not explicitly disclose that the asymmetrically split laser beam is a femto-second based laser beam.
In an analogous art, Wei discloses that the asymmetrically split laser beam is a femto-second based laser beam (para 0063; femtosecond laser).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Lei/Pang's disclosed invention to have a femto-second based laser beam in order to improve the accuracy and precision of wafer dicing.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lei/Pang in view of Rekow et al. (US 2011/0129958, hereinafter Rekow).
With respect to claim 6, Lei/Pang discloses a system of claim 1.
Lei/Pang does not explicitly disclose that wherein the laser assembly is configured to provide the asymmetrically split laser beam as a line shaped flat top beam profile.
In an analogous art, Rekow discloses that wherein the laser assembly is configured to provide the split shaped laser beam as a line shaped flat top beam profile (Para 0045).
.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lei/ Pang and further in view of Lang et al. (US 6,028,722, hereinafter Lang).
With respect to claim 15, Lei/Pang discloses the system of claim 1.
Lei/Pang does not explicitly disclose that the lenslet array sequentially changes in size.
In an analogous art, Lang discloses that the lenslet array sequentially changes in size (Col. 13; lines 17-28).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Lei/Pang's disclosed invention by adding Lang’s disclosure in order to generate laser beams according to required specifications.

Allowable Subject Matter
Claims 8-14 have been allowed.

Response to Arguments
This action is response to applicant’s communication filed on 01/27/2021. Based on new ground of rejection, applicant’s arguments regarding amended claims are moot.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M CHOUDHRY/               Primary Examiner, Art Unit 2816